                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ADAMS & BOYLE, P.C., et al.,

         Plaintiffs,                                      Civil Action No. 3:15-cv-00705

vs.                                                       HON. BERNARD A. FRIEDMAN

HERBERT H. SLATERY, III, et al.,

      Defendants.
_____________________________/

                                        JUDGMENT

               The Court in this matter has issued its Findings of Fact and Conclusions of Law.
In accordance therewith,

                IT IS ORDERED AND ADJUDGED that judgment be and is hereby granted for
plaintiffs and against defendants.

              IT IS FURTHER ORDERED AND ADJUDGED that defendants are hereby
permanently enjoined from enforcing Tenn. Code Ann. § 39-15-202(a)-(h) to the extent it imposes
a mandatory 48- or 24-hour waiting period for those seeking abortion care.


                                                   LYNDA M. HILL
                                                   CLERK OF COURT

                                                   By:    s/Julie Owens
                                                          Deputy Clerk
Dated: October 14, 2020



Approved: s/ Bernard A. Friedman
         BERNARD A. FRIEDMAN
         SENIOR U.S. DISTRICT JUDGE
         SITTING BY SPECIAL DESIGNATION




      Case 3:15-cv-00705 Document 276 Filed 10/14/20 Page 1 of 1 PageID #: 6645
